 1                                                                The Honorable James L. Robart
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10 UNITED STATES OF AMERICA,                        NO. CR 19-0172JLR
11                                   Plaintiff,     ORDER CONTINUING TRIAL
12                           v.
13 ERIC SANFORD,
14                                   Defendant.
15
16          Having considered the record and the parties’ March 23, 2020, joint motion, and
17 General Order 02-20 for the Western District of Washington, the Court FINDS that trial in
18 this case cannot proceed on the currently scheduled date of March 24, 2020. For the reasons
19 detailed in the parties’ joint motion, the ends of justice served by granting a continuance
20 outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C.
21 § 3161(h)(7)(A), (B)(i), (iv).
22          IT IS THEREFORE ORDERED that the parties’ joint motion to continue the trial
23 date and other dates is GRANTED.
24          The trial date of March 24, 2020, is hereby VACATED.
25          A status hearing is SCHEDULED for June 1, 2020, at 10:30 a.m. At that status
26 hearing, the Court will set a new trial date.
27          IT IS FURTHER ORDERED that the time between the date of the filing of the
28 parties’ joint motion and June 1, 2020, is excluded in computing the time within which trial


     Order Continuing Trial
     United States v. Sanford, CR19-172 JLR – 1
1 must commence because the ends of justice served by granting this continuance outweigh the
2 best interest of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).
3 Failure to grant this continuance would likely make trial impossible and result in a
4 miscarriage of justice, and would deny counsel for the defendant and government counsel the
5 reasonable time necessary for effective preparation, taking into account the exercise of due
6 diligence. Id. § (B)(i), (iv).
7
8           Dated this 24th day of March, 2020.
9


                                                    A
10
11
12                                                  The Honorable James L. Robart
13                                                  U.S District Court Judge

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Order Continuing Trial
     United States v. Sanford, CR19-172 JLR – 2
